                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

DAVID KOZEL,                                  )
                                              )
                       Plaintiff,             )    No. 7:16-cv-01672-DCC
                                              )
               v.                             )
                                              )
DEBORAH L. KOZEL, MICHAEL E.                  )
SPEARS, ESQ., DALLAS C. KOZEL                 )
and INDIA L. KOZEL,                           )
                                              )
                       Defendants.            )

                                       CONSENT ORDER
       On this 13th day of November, 2018, with respect to subpoenas issued in this matter for

telephone records, and upon consent of the parties, it is hereby ORDERED that:

       1.      For all subpoenaed cell phone and other telephone records, the records will be

produced directly to counsel who subpoenaed the records.

       2.      The subpoenaing party agrees not to contact any phone numbers identified in the

records obtained, until first conferring with counsel of the account holder, as set forth below.

       3.      The subpoenaing party may then identify the telephone numbers, if any, of which

it wishes to learn more information and shall provide a list of those telephone numbers to counsel

for the account holder.

       4.      Counsel for the Account Holder will have three (3) business days to provide any

additional identifying information for the requested cell phone numbers, e.g. identity of individual

or business associated with each number. In the event the Account Holder for a phone number is

a corporation or other entity, the identifying information to be provided is the name of the

individual who regularly receives calls/voicemails at that number under the corporate account or
plan.   Likewise, if an employee has family members covered under a corporate plan, the

appropriate identifying information would be the name of the employee’s family member, not the

employee.

        5.     Should the Account Holder desire to protect/withhold the identity of the Account

Holder for a particular telephone number, within the above three-day period, counsel for the

Account Holder shall notify the Court of said dispute unless the Court appoints a Discovery

Master. If a Discovery Master is appointed, all such disputes shall be submitted to the Discovery

Master for resolution.

        6.     All phone records disclosed in this litigation will be labeled “Confidential,” making

such records subject to all terms of the Consent Confidentiality Order.

        7.     All phone records disclosed in this litigation will be for attorneys’ eyes only and

will not be shared with the parties, except that each party may review his or her own telephone

records. The attorneys’ eyes only designation encompasses only attorneys, paralegals, and

administrative support. It does not include investigators, or any individual providing similar

services, whether an employee of counsels’ firm or a third party contractor retained by counsel.



IT IS SO ORDERED.


November 13, 2018                                     s/Donald C. Coggins, Jr.
                                                     ______________________________
Greenville, South Carolina                           UNITED STATE DISTRICT JUDGE 




                                                 2
